Opinion issued October 4, 2012




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-12-00582-CV
                         ———————————
                     YVONNE ANDERSON, Appellant
                                     V.
    BAYVIEW LOAN SERVICING, L.L.C., A DELAWARE LIMITED
               LIABILITY COMPANY, Appellee



           On Appeal from the County Civil Court at Law No. 2
                         Harris County, Texas
                    Trial Court Cause No. 1009889


                       MEMORANDUM OPINION

     In this forcible-detainer action, appellant, Yvonne Anderson, appeals from

the trial court’s judgment of possession in favor of appellee, Bayview Loan
Servicing, L.L.C., a Delaware Limited Liability Company.1 On July 31, 2012,

Bayview Loan Servicing filed a motion to dismiss Anderson’s appeal as moot,

stating that Anderson failed to file a supersedeas bond, a writ of possession was

issued, and Bayview Loan Servicing took possession of the subject property on

July 19, 2012. See TEX. PROP. CODE ANN. § 24.007 (West Supp. 2011).

       Although the failure to supersede a forcible-detainer judgment does not

divest an appellant of the right to appeal, an appeal from a forcible-detainer action

becomes moot if the appellant is no longer in possession of the property, unless the

appellant holds and asserts “a potentially meritorious claim of right to current,

actual possession” of the property. Marshall v. Housing Authority of the City of

San Antonio, 198 S.W.3d 782, 786–87 (Tex. 2006); see Wilhelm v. Fed. Nat.

Mortg. Ass’n, 349 S.W.3d 766, 768 (Tex. App.—Houston [14th Dist.] 2011, no

pet.); Gallien v. Fed. Home Loan Mortg. Corp., No. 01-07-00075-CV, 2008 WL
4670465, at *2–4 (Tex. App.—Houston [1st Dist.] Oct. 23, 2008, pet. dism’d

w.o.j.).

       On August 16, 2012, the Clerk of this Court requested a response from

Anderson, by August 27, 2012, to Bayview Loan Servicing’s motion to dismiss.

1
       In her notice of appeal, appellant states that she is appealing “the determination of
       the parties [sic] rights to the real property at issue.” Nevertheless, in a forcible-
       detainer action, “the only issue shall be as to the right to actual possession; and the
       merits of the title shall not be adjudicated.” TEX. R. CIV. P. 746; see Wilhelm v.
       Fed. Nat. Mortg. Ass’n, 349 S.W.3d 766, 768–69 (Tex. App.—Houston [14th
       Dist.] 2011, no pet.).
                                              2
Anderson has not filed a response and, therefore, has failed to assert a potentially

meritorious claim of right to current, actual possession of the property.       See

Marshall, 198 S.W.3d at 787; Wilhelm, 349 S.W.3d at 768; Rady v. CitiMortgage,

Inc., No. 03-11-00734-CV, 2012 WL 753128, at *1 (Tex. App.—Austin March 9,

2012, no pet.). Because Anderson is no longer in possession of the property and

has not asserted a potentially meritorious claim of right to current, actual

possession, Anderson’s appeal is moot. See Wilhelm, 349 S.W.3d at 769.

      Accordingly, we grant appellee’s motion, vacate the county court’s

judgment, and dismiss the appeal as moot. See Marshall, 198 S.W.3d at 785, 787,

790; Wilhelm, 349 S.W.3d at 769. We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         3